SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

40
CA 11-01546
PRESENT: SCUDDER, P.J., FAHEY, CARNI, AND MARTOCHE, JJ.


IN THE MATTER OF KELI-KORAN LUCHEY,
PETITIONER-RESPONDENT-APPELLANT,

                     V                                                   ORDER

BOARD OF EDUCATION OF CITY SCHOOL DISTRICT OF
THE CITY OF NIAGARA FALLS AND CYNTHIA A. BIANCO,
IN HER CAPACITY AS SUPERINTENDENT OF SCHOOLS,
RESPONDENTS-APPELLANTS-RESPONDENTS.


HURWITZ & FINE, P.C., BUFFALO (MICHAEL F. PERLEY OF COUNSEL), FOR
RESPONDENTS-APPELLANTS-RESPONDENTS.

RICHARD E. CASAGRANDE, LATHAM (ANTHONY J. BROCK OF COUNSEL), FOR
PETITIONER-RESPONDENT-APPELLANT.


     Appeal and cross appeal from a judgment (denominated decision and
order) of the Supreme Court, Niagara County (Ralph A. Boniello, III,
J.), entered October 5, 2010 in a proceeding pursuant to CPLR article
78. The judgment, among other things, directed respondents to
reinstate petitioner to her tenured position.

     It is hereby ORDERED that said cross appeal is unanimously
dismissed (see Town of Massena v Niagara Mohawk Power Corp., 45 NY2d
482, 488; see also CPLR 5511) and the judgment is affirmed without
costs.




Entered:   February 17, 2012                            Frances E. Cafarell
                                                        Clerk of the Court